Respondent was charged by information with a violation of what is commonly known as the blue sky law, under the provisions of C. S., chap. 206. The cause came on for trial, and after the state rested its case counsel for respondent moved the court that an instruction be given to the jury advising it to acquit respondent, upon the ground that, conceding all the evidence introduced by the state to be true, it was insufficient to sustain the allegations of the information or to show the commission of any criminal offense. The court so advised the jury, whereupon a verdict of acquittal was returned. From *Page 580 
the judgment entered on the verdict so rendered the state has appealed.
There are no assignments of error specified in appellant's brief. We have, however, examined the entire record, and find no reversible error. The judgment is affirmed.
Wm. E. Lee, C.J., and Givens, Taylor and T. Bailey Lee, JJ., concur.